t c summary opinion united_states tax_court roland e lewis jr petitioner v commissioner of internal revenue respondent docket no 10106-02s filed date roland e lewis pro_se jeanne gramling for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the sole issue for decision is whether an dollar_figure payment petitioner received in is includable in petitioner’s gross_income some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in morrisville north carolina on the date the petition was filed in this case from through date petitioner was employed by the national society of black engineers nsbe of alexandria virginia petitioner was a corporate fund-raiser and handled national convention career fairs for nsbe throughout his employment with nsbe petitioner was enrolled at howard university earning an undergraduate degree in engineering petitioner finished his degree shortly after leaving nsbe petitioner had a verbal agreement with nsbe that he would be reimbursed for certain educational expenses he incurred at howard nsbe later instituted a formal tuition assistance program but petitioner was not a participant in this program in discussions with employees of nsbe petitioner was told that they were not able to find an exact document that details such an agreement although admitting that petitioner was to be reimbursed to some extent petitioner was told that they did not know what degree whether or percent nsbe’s records show that petitioner received two payments during and the first a dollar_figure payment dated date was labeled as a payment for commissions the second an dollar_figure payment dated date was labeled as a payment for commission the latter payment is the payment at issue in this case nsbe issued a form 1099-misc miscellaneous income to petitioner for taxable_year this form reflected nonemployee compensation of dollar_figure petitioner filed an individual federal_income_tax return for taxable_year petitioner did not report as income any portion of the dollar_figure payment which he received from nsbe despite his assertion at trial that a portion of this payment was for nonemployee compensation rather than a reimbursement of educational expenses in the statutory_notice_of_deficiency respondent determined that the entire dollar_figure was includable in petitioner’s gross_income and subject_to self-employment_income tax petitioner argues that while a portion of the dollar_figure was indeed nonemployee compensation the bulk of the payment was a reimbursement of his educational expenses--which he refers to as an educational grant --that should not be includable in his income the record in this case does not clearly indicate whether the payment petitioner received was related to the expenses he incurred in connection with his undergraduate education at howard however even assuming that the payments were made in connection therewith as explained in detail below they would nonetheless be includable in petitioner’s gross_income gross_income generally includes all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items unless excluded by statute sec_61 there are several statutory exclusions which arguably could be applicable to the case at hand first sec_117 excludes from gross_income any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at certain educational institutions a qualified_scholarship does not include any amount received by a student which represents payment for services required as a condition for receiving such amount sec_117 as is relevant to the case at hand the regulations state that the 1at trial petitioner argued that the amount of the reimbursement was dollar_figure in his petition petitioner stated that the amount of the reimbursement was dollar_figure following type of payment is not excludable from income under sec_117 any amount_paid or allowed to or on behalf of an individual to enable him to pursue studies or research if such amount represents either compensation_for past present or future employment services or represents payment for services which are subject_to the direction or supervision of the grantor sec_1_117-4 income_tax regs the supreme court has held that the thrust of the provision in the sec_117 regulations dealing with compensation is that bargained-for payments given only as a quo in return for the quid of services rendered--whether past present or future--should not be excludable from income as scholarship funds 394_us_741 based on petitioner’s testimony we conclude that any payments by nsbe for petitioner’s education were not in the form of a qualified_scholarship within the meaning of sec_117 any such payments were made in accordance with the terms of the employment relationship if they were in fact made they were a form of compensation and not the result of disinterested generosity thus the sec_117 exclusion does not apply in this case second sec_127 excludes from gross_income amounts paid or expenses_incurred by the employer for educational_assistance to the employee but only if the assistance is furnished pursuant to a qualifying educational_assistance program an educational_assistance program is a separate written plan of an employer which meets certain statutory requirements sec_127 we need not address these requirements however because petitioner admits that the amounts at issue were not provided pursuant to a written plan maintained by nsbe as required by the statute id maranto v commissioner tcmemo_1997_122 thus the sec_127 exclusion does not apply in this case finally sec_132 excludes from income any fringe benefit which qualifies as a working_condition_fringe as applicable to the case at hand a working_condition_fringe is any property or services provided to an employee to the extent that if the employee had paid for the property or services the payment would be deductible under sec_162 sec_132 see also sec_132 alternatively pursuant to sec_62 and sec_1_62-2 income_tax regs certain reimbursements or expense allowances paid to employees by employers may be excludable from an employee’s income sec_1_62-2 income_tax regs to be excludable from income under these provisions the payments must be made pursuant to an accountable_plan which among other requirements provides advances allowances or reimbursements only for business_expenses that otherwise are allowable as deductions under sec_162 sec_62 118_tc_467 sec_1_62-2 d income_tax regs sec_162 generally allows a deduction for expenses which are ordinary and necessary in carrying_on_a_trade_or_business sec_162 such expenses may include educational expenses paid in carrying on the trade_or_business of being an employee sec_1_162-5 income_tax regs to be deductible such expenses must be for education which maintains or improves skills required by the taxpayer in his employment or other trade_or_business or meets the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate or compensation sec_1_162-5 income_tax regs there is nothing in the record which indicates that petitioner’s engineering education fell within one of these two categories there is no suggestion that the education maintained or improved skills which petitioner used in his duties at nsbe--fundraising and handling career fairs--or that it was required in the context of his established employment relationship status or rate of compensation furthermore expenses which fall into either of the above two categories nevertheless are not deductible if the education is required in order to meet the minimum educational requirements for qualification in the taxpayer’s employment or other trade_or_business or qualifies the taxpayer for a new trade_or_business sec_1_162-5 income_tax regs the undergraduate engineering education which petitioner obtained in this case clearly qualified him for a new trade_or_business see eg cristea v commissioner tcmemo_1985_533 josephs v commissioner tcmemo_1979_371 warfsman v commissioner tcmemo_1972_137 because the education expenses do not meet the requirements of sec_1_162-5 income_tax regs the expenses would not be deductible under sec_162 consequently any amounts petitioner received as reimbursement therefor would not be excludable under sec_132 and such amounts could not be part of an accountable_plan and would not be excludable under sec_1_62-2 income_tax regs sec_132 biehl v commissioner supra we conclude that the dollar_figure petitioner received in from nsbe is compensation_for services and is includable in his income under sec_61 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent 2respondent determined that petitioner was liable for self- employment_tax with respect to the dollar_figure payment petitioner has not specifically disputed this determination and nothing in the record indicates that this amount was other than self- employment income within the meaning of sec_1401
